         Case 1:19-cv-05095-GHW Document 73 Filed 01/31/21 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 1/31/2021
 ROBERT GIST,
                                 Movant,                           19-cv-5095-GHW

                     -against-                                     16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                             ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       The Court will hold a teleconference on February 4, 2021 at 11:00 a.m. to discuss Mr. Gist’s

Brady claim and request for discovery. See Dkt. Nos. 844, 856, and 860. The parties are directed to

use the conference call dial-in information and access code noted in the Court’s Emergency Rules in

Light of COVID-19, available on the Court’s website, and are specifically directed to comply with

Emergency Rule 2(C).

       SO ORDERED.

 Dated: January 31, 2021
                                                            GREGORY H. WOODS
                                                           United States District Judge
